DISMISSED; and Opinion Filed March 27, 2013.




                                         S   In The
                                       Court of Appeals
                                Fifth District of Texas at Dallas

                                      No. 05-12-01288-CR
                                      No. 05-12-01291-CR

                         CHRISTOPHER WAYNE WHEELER, Appellant
                                          V.
                              THE STATE OF TEXAS, Appellee

                      On Appeal from the 199th Judicial District Court
                                   Collin County, Texas
                   Trial Court Cause Nos. 199-81739-2011, 199-82836-2011

                                 MEMORANDUM OPINION
                         Before Justices Lang-Miers, Murphy, and Fillmore
                                     Opinion by Justice Murphy
       Christopher Wayne Wheeler was convicted of one count of aggravated sexual assault of a

child and three counts of indecency with a child as alleged in one indictment. In the same

proceeding, he was convicted of one count of aggravated sexual assault of a child and two counts

of indecency with a child, as alleged in a second indictment. The trial court assessed punishment

at twelve years’ imprisonment for each offense. We adopted findings that appellant is not

indigent, did not request preparation of the clerk’s and reporter’s records, and no longer desires

to pursue the appeals.
       We dismiss the appeals for want of prosecution. See TEX. R. APP. P. 37.3(b).




                                                    /Mary Murphy/
                                                    MARY MURPHY
Do Not Publish                                      JUSTICE
TEX. R. APP. P. 47


121288F.U05




                                              –2–
                                       S
                               Court of Appeals
                        Fifth District of Texas at Dallas
                                      JUDGMENT

CHRISTOPHER WAYNE WHEELER,                         On Appeal from the 199th Judicial District
Appellant                                          Court, Collin County, Texas
                                                   Trial Court Cause No. 199-81739-2011.
No. 05-12-01288-CR        V.                       Opinion delivered by Justice Murphy,
                                                   Justices Lang-Miers and Fillmore
THE STATE OF TEXAS, Appellee                       participating.

       Based on the Court’s opinion of this date, we DISMISS the appeal for want of
prosecution.


Judgment entered this 27th day of March, 2013.




                                                   /Mary Murphy/
                                                   MARY MURPHY
                                                   JUSTICE




                                             –3–
                                       S
                               Court of Appeals
                        Fifth District of Texas at Dallas
                                      JUDGMENT

CHRISTOPHER WAYNE WHEELER,                         On Appeal from the 199th Judicial District
Appellant                                          Court, Collin County, Texas
                                                   Trial Court Cause No. 199-82836-2011.
No. 05-12-01291-CR        V.                       Opinion delivered by Justice Murphy,
                                                   Justices Lang-Miers and Fillmore
THE STATE OF TEXAS, Appellee                       participating.

       Based on the Court’s opinion of this date, we DISMISS the appeal for want of
prosecution.


Judgment entered this 27th day of March, 2013.




                                                   /Mary Murphy/
                                                   MARY MURPHY
                                                   JUSTICE




                                             –4–